Opinion issued January 23, 2020




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-19-01011-CR
                            ———————————
                        IN RE ANDRE JONES, Relator



          Original Proceeding on Petition for Writ of Habeas Corpus


                          MEMORANDUM OPINION

      Relator, Andre Jones, acting pro se, has filed a document with this Court

entitled as an “Application for a Writ of Habeas Corpus.”1 In criminal matters, this

Court’s habeas corpus jurisdiction is appellate only, and we do not have original

habeas corpus jurisdiction. See Ex parte Denby, 627 S.W.2d 435, 435 (Tex. App.—



1
      The underlying case is State of Texas v. Andre Jones, cause number 917355 in the
      182nd District Court of Harris County, Texas, the Honorable Jeannine Barr
      presiding.
Houston [1st Dist.] 1981, orig. proceeding); see also Chavez v. State, 132 S.W.3d
509, 510 (Tex. App.—Houston [1st Dist.] 2004, no pet.) (citing TEX. GOV’T CODE §

22.221) (“A court of appeals does not have original habeas corpus jurisdiction in

felony cases.”). We lack jurisdiction over this attempt to seek habeas relief directly

from this Court. See Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex.

Crim. App. 1991).

      Accordingly, we dismiss the habeas corpus petition for want of jurisdiction.

                                  PER CURIAM

Panel consists of Justices Keyes, Goodman, and Countiss.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2